DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 9/15/2022.
In this amendment, Applicant has amended claims 1-6, 9, 10, 12, and 13.
Claims 1-13 are currently pending.
		
Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 9, filed 9/15/2022, with respect to the objection to the specification and they are persuasive.  Examiner has withdrawn the objection to the specification. 

Examiner has fully considered Applicant’s arguments, see page 9, filed 9/15/2022, with respect to the rejection of claims 6 and 9 under 35 U.S.C. 112(b) and they are persuasive.  Examiner has withdrawn the rejection of claims 6 and 9 under 35 U.S.C. 112(b). 

Examiner has fully considered Applicant’s arguments, see page 10, filed 9/15/2022, with respect to the rejection of claims 1-13 under 112(a/b/f) and they are persuasive.  Examiner has withdrawn the rejection of claims 1-13 under 112(a/b/f). 

Examiner has fully considered Applicant's arguments, see pages 11-13, filed 9/15/2022, with respect to the rejection of claims 1, 2, 9, and 11-13 under 35 U.S.C. 103 but they are not persuasive.
Applicant argues that Li and Verma do not disclose the amended claim limitations of “obtain, from a signal received from the other communication apparatus through the first communication, a value indicating a signal intensity or a signal quality of the signal” and “set, based on both (1) the obtained value and (2) a first transmission rate that is a transmission rate in the second communication immediately before the WUR mode is started, a second transmission rate in the second communication”.  Applicant highlights portions of [0069]-[0071] of Verma and concludes that Verma discloses only determining/setting a data rate based on the obtained value, but not also the first transmission rate.  However, as noted in the rejection below, Verma discloses determining the data rate by reducing the data rate in [0071] as well as other locations.  This relative determination of the data rate is clearly based on a first data rate (which is reduced to set the second data rate) in addition to the obtained value.  Therefore, Examiner respectfully disagrees and the amended claims are rejected under 35 U.S.C. 103 in view of Li and Verma below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2019/0223101) in view of Verma et al (US 2018/0309538).

Regarding claim 1: Li discloses a communication apparatus comprising: 
one or more processors (disclosed throughout; see the processing subsystem 1710 of Figure 17, for example); and 
one or more memories that store computer-readable instructions for causing, when executed by the one or more processors, the communication apparatus to (disclosed throughout; see the memory subsystem 1712 of Figure 17, for example):
perform first communication with another communication apparatus by using a Wake Up Radio (WUR) frame corresponding to a WUR mode defined in  an IEEE802.11ba standard (see wake-up radio 118-1 of Figure 1 or WUR 414 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, as indicated in [0080]-[0086], wake-up radio 118 uses a WUR function);
perform second communication with the other communication apparatus by connecting to the other communication apparatus and by using a radio frame compliant with an IEEE802.11 standard series, wherein the radio frame is a frame different from the WUR frame (see radio 114-1 of Figure 1 or PCR 410 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, see [0082], for example, which indicates that radio 114-1 may be a PCR);
obtain, from a signal received from the other communication apparatus through the first communication, a value indicating a signal intensity or a signal quality of the signal  (disclosed throughout; see Figures 7 and 8 and [0115] and [0119], which describe that the WUR obtains the signal strength (intensity) of the WUR signal received from another communication device).
Li does not explicitly disclose the limitation of set(ting), based on both (1) the obtained value and (2) a first transmission rate that is a transmission rate in the second communication immediately before the WUR mode is started, a second transmission rate in the second communication.  However, using the signal intensity or signal quality of one communication unit to determine the transmission rate for another communication unit is known in the art.  Consider Verma, for example, which discloses that the RSSI of communications on one radio (such as the primary radio/PCR) can be used to determine the data rate of another radio (such as the companion radio or wake-up radio).  For example, consider Figure 3 and [0069]-[0074].  As noted in [0069]-[0070], the parameter (such as RSSI) can be based on messages sent via the companion radio (wake-up radio).  Then, the RSSI is used in step 335 to determine the data rate for the companion/wake-up radio transmissions in step 340 (see [0073]-[0074]).  Further, as indicated in [0071], this data rate may also be determined relative to a previous data rate (“…may determine that a data rate for companion radio transmission should be reduced to improve the likelihood that the transmissions will be successfully received”); thus, the selected data rate may be based on both the measurement and the previous transmission rate (as the determination may be to increase or reduce the data rate). See also [0111], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li do use the RSSI of the wake-up radio to determine the data rate of the PCR.  The rationale for doing so would have been to utilize the available information (the RSSI of the WUR) to inform the selection of the data rate on the PCR prior to transmission using the PCR and to thus adapt to the conditions indicated by the WUR’s RSSI.

Regarding claim 12: Li discloses a method of controlling a communication apparatus that performs first communication with another communication apparatus by using a Wake Up Radio (WUR) frame corresponding to a WUR mode defined in an IEEE802.11ba standard (see wake-up radio 118-1 of Figure 1 or WUR 414 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, as indicated in [0080]-[0086], wake-up radio 118 uses a WUR function) and performs second communication with the other communication apparatus by connecting to the other communication apparatus and by using a radio frame compliant with an IEEE802.11 standard series, wherein the radio frame is a frame different from the WUR frame (see radio 114-1 of Figure 1 or PCR 410 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, see [0082], for example, which indicates that radio 114-1 may be a PCR) , the method comprising: 
obtaining, from a signal received from the other communication apparatus through the first communication, a value indicating a signal intensity or a signal quality of the signal (disclosed throughout; see Figures 7 and 8 and [0115] and [0119], which describe that the WUR obtains the signal strength (intensity) of the WUR signal received from another communication device).
Li does not explicitly disclose the limitation of setting, based on both (1) the obtained value and (2) a first transmission rate that is a transmission rate in the second communication immediately before the WUR mode is started, a second transmission rate in the second communication.  However, using the signal intensity or signal quality of one communication unit to determine the transmission rate for another communication unit is known in the art.  Consider Verma, for example, which discloses that the RSSI of communications on one radio (such as the primary radio/PCR) can be used to determine the data rate of another radio (such as the companion radio or wake-up radio).  For example, consider Figure 3 and [0069]-[0074].  As noted in [0069]-[0070], the parameter (such as RSSI) can be based on messages sent via the companion radio (wake-up radio).  Then, the RSSI is used in step 335 to determine the data rate for the companion/wake-up radio transmissions in step 340 (see [0073]-[0074]).  Further, as indicated in [0071], this data rate may also be determined relative to a previous data rate (“…may determine that a data rate for companion radio transmission should be reduced to improve the likelihood that the transmissions will be successfully received”); thus, the selected data rate may be based on both the measurement and the previous transmission rate (as the determination may be to increase or reduce the data rate). See also [0111], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li do use the RSSI of the wake-up radio to determine the data rate of the PCR.  The rationale for doing so would have been to utilize the available information (the RSSI of the WUR) to inform the selection of the data rate on the PCR prior to transmission using the PCR and to thus adapt to the conditions indicated by the WUR’s RSSI.

Regarding claim 13: Li discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute (see memory subsystem 1712 of Figure 17, for example) a method of controlling a communication apparatus that performs first communication with another communication apparatus by using a Wake Up Radio (WUR) frame corresponding to a WUR mode defined in an IEEE802.11ba standard (see wake-up radio 118-1 of Figure 1 or WUR 414 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, as indicated in [0080]-[0086], wake-up radio 118 uses a WUR function) and performs second communication with the other communication apparatus by connecting to the other communication apparatus and by using a radio frame compliant with an IEEE802.11 standard series, wherein the radio frame is a frame different from the WUR frame (see radio 114-1 of Figure 1 or PCR 410 of Figure 8, for example; as indicated in [0072], the communications described in Li uses IEEE 802.11ba; further, see [0082], for example, which indicates that radio 114-1 may be a PCR) , the method comprising: 
obtaining, from a signal received from the other communication apparatus through the first communication, a value indicating a signal intensity or a signal quality of the signal (disclosed throughout; see Figures 7 and 8 and [0115] and [0119], which describe that the WUR obtains the signal strength (intensity) of the WUR signal received from another communication device).
Li does not explicitly disclose the limitation of setting, based on both (1) the obtained value and (2) a first transmission rate that is a transmission rate in the second communication immediately before the WUR mode is started, a second, a transmission rate in the second communication.  However, using the signal intensity or signal quality of one communication unit to determine the transmission rate for another communication unit is known in the art.  Consider Verma, for example, which discloses that the RSSI of communications on one radio (such as the primary radio/PCR) can be used to determine the data rate of another radio (such as the companion radio or wake-up radio).  For example, consider Figure 3 and [0069]-[0074].  As noted in [0069]-[0070], the parameter (such as RSSI) can be based on messages sent via the companion radio (wake-up radio).  Then, the RSSI is used in step 335 to determine the data rate for the companion/wake-up radio transmissions in step 340 (see [0073]-[0074]).  Further, as indicated in [0071], this data rate may also be determined relative to a previous data rate (“…may determine that a data rate for companion radio transmission should be reduced to improve the likelihood that the transmissions will be successfully received”); thus, the selected data rate may be based on both the measurement and the previous transmission rate (as the determination may be to increase or reduce the data rate). See also [0111], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li do use the RSSI of the wake-up radio to determine the data rate of the PCR.  The rationale for doing so would have been to utilize the available information (the RSSI of the WUR) to inform the selection of the data rate on the PCR prior to transmission using the PCR and to thus adapt to the conditions indicated by the WUR’s RSSI.

Regarding claim 2: Li, modified, discloses the limitations of perform a mode control for controlling whether to start the WUR mode to cause the communication apparatus to shift to a power saving state for the second communication or to end the WUR mode to cause the communication apparatus to shift to a communicable state for the second communication (disclosed throughout; see [0140], [0118] and [0119] of Li, which discloses that the interface circuit includes functionality to determine when to switch to a lower-power mode or a higher-power mode), and 
wherein after the WUR mode is started in the mode control the second transmission rate which is a transmission rate to be used in the second communication when the WUR mode is ended is set based on both (1) the obtained value and (2) the first transmission rate that is a transmission rate in the second communication immediately before the WUR mode is started (as indicated in the combination above, in Figure 7 and 8 and [0115] and [0119], the WUR obtains the RSSI in the WUR mode (lower-power mode); in the combination, the terminal uses this value to determine a transmission rate to be used by the first communication unit when the higher-power mode is entered).

Regarding claim 9: Li, modified, discloses the limitations that in a case in which a frequency band used in the first communication differs from a frequency band used in the second communication, the first transmission rate is set as the second transmission rate (see [0201], for example, which indicates that the WUR frequency band may be different from the PCR frequency band; in the above combination, the transmission rate is set to a value (the first transmission rate is set to the second transmission rate calculated based on the RSSI) when the WUR frequency band differs from the PCR frequency band).

Regarding claim 11: Li, modified, discloses the limitation that the signal is a WUR beacon (see [0115] and [0119], which indicate that the signal is a WUR discovery frame, which is reasonably interpreted as a WUR beacon).  

Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 21, 2022